DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12, 16-27 are pending.. Claims 1, 3, 21, 25 and 26 are currently amended. Claims 6, 9, 10, 12, 17-19 and 24 remain withdrawn.  Claims 13-15 are canceled. The replacement drawings filed on 4/29/2021 are accepted. The substitute specification filed on 4/29/2021 is accepted.  The claim objections are withdrawn as the claims have been amended to correct the deficiencies. The claims have been amended to correct the antecedent basis issues, and accordingly the 35 USC 112 second paragraph rejections are withdrawn. The amendments to the claims have required further search and/or consideration and application of additional art to meet the amendments. Accordingly the remarks do not apply to the rejection as seen below and the remarks are thus moot. This action must be made Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 6394134) in view of Baumann (US 6244297); 
Claims 2-5, 7, 8, 16, 20, 23 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Baumann as applied to claims 1 and 21 above;
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Baumann as applied to claims 1 and 2 above and further in view of Elliott (US 9759347.)

Kwon discloses in claim 1:  (see at least annotated figures 2 and 8 below)

    PNG
    media_image1.png
    893
    1308
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    841
    952
    media_image2.png
    Greyscale

A control valve (trim valve figures 1 and 2), comprising: a valve body (at 8) having an inlet (at 1 or 2), an outlet (at 1 or 2), and defining a flow passage between the inlet and the outlet; an orifice (of 9 generally at 1001 figure 2) disposed in the flow passage and having a valve seat (at 9’s chamfered seat corner of 1002); a generally cylindrical cage (at 3) being disposed within the valve body and having a central bore (in which control element 7 reciprocally moves along the central axis thereof), an upper portion (top of the cage of the flow path), and a lower portion (bottom 1003), the lower portion seated against the valve seat (of 9); a control element (7 figure 2) slidably received in the central bore of the cage and being shiftable between a closed position Kwon does not disclose: the portion of the flow passage further extends…past a terminal portion of the intermediate wall and between the terminal portion and the upper portion of the cage, but Baumann teaches: (see at least annotated figures 8, 9 and 13 below)

    PNG
    media_image3.png
    807
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    687
    media_image4.png
    Greyscale

the portion of the flow passage (124, 125 figures 8 and 9, or 250, 252, 256, figure 13) further extends…past a terminal portion (at end 2002) of the intermediate wall (along wall 2004) and between the terminal portion and the upper portion (at top wall 2006) of the cage (arrangement, all for the purpose providing an additional discharge flow path for fluid flow control.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide for Kwon as taught in Baumann, a flow passage with a portion of the flow passage (as taught in Baumann) that can further extend from the inlet opening as taught in Kwon and as taught in Baumann, up and past a terminal portion (as taught by Baumann) of the intermediate wall (of Kwon as taught in Baumann) and between the terminal portion and the upper portion at top wall of Kwon as taught by Baumann of the cage, all for the purpose of for example, providing an additional discharge flow path for fluid flow control to the cage of Kwon as taught by Baumann, and see Baumann Col 9 ln 8 - 15, and also as seen for the same reasons for embodiment in figures 8 and 9, per Col 8 ln 5-8.
While claim 1 does not necessarily require, if it could be possibly persuasively argued at some future unforeseen date that the embodiment of figure 1 does not explicitly disclose: arranging only the cylinders with groove/flow passage having lateral protrusions being arranged for the cage; although embodiment of Figure 8 teaches: stacking only the cylinders (81/82 figure 8) with groove/flow passage 27 having lateral protrusions (1004/1006) being arranged for the cage 3 as taught in Col 9 ln 57-64, for the purpose of providing a flow dampening and fluid pressure though the cage based on multiple protrusions at each flow path junction. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of non-protrusion intermediate walls and inner and outer walls interspersed with intermediate walls with protrusions as taught in figure 1; a stacking of only the cylinders with groove/flow passage and laterally extending protrusions as taught for being arranged for as the cage as seen in embodiment of figure 8, for the purpose of providing a flow dampening and fluid pressure though the cage based on multiple protrusions at each flow path junction, thus providing fluid flow dampening and pressure control along the entire flow path through the cage, especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

In the alternative, if it could be argued at some future unforeseen date that the embodiment of figure 8 does not explicitly disclose: arranging multiple cylinders with groove/flow passage having lateral protrusions being arranged for the cage; although embodiment of Figure 1 teaches: stacking multiple cylinders concentrically about the central axis and nesting them for 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as arguably suggested by embodiment figure 8 and as taught in figure 1, stacking multiple cylinders of figure 8 arrangement as taught by the figure 1 arrangement concentrically about the central axis and nesting them for the purpose of for example providing a torturous flow path length that slows down the fluid flow and reduces the fluid pressure, especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Kwon discloses (as modified for either reason discussed above) in claim 2:  The control valve of claim 1, wherein at least one of the inner wall (81 figure 8) and the outer wall includes the plurality of protrusions (1004) extending into the portion of the flow passage, and wherein the intermediate wall includes a plurality of protrusions (at 1006) extending into the portion of the flow passage (85/86). 

Kwon discloses (as modified for either reason discussed above) in claim 3:  The control valve of claim 2, wherein the protrusions cooperate to form a plurality of pressure drops (chambers 85 and 86) along the portion of the flow passage. 

Kwon discloses (as modified for either reason discussed above) in claim 4: The control valve of claim 2, wherein the plurality of protrusions carried by the at least one of the inner wall and the outer wall are vertically offset from the plurality of protrusions carried by the intermediate 

Kwon discloses (as modified for either reason discussed above) in claim 5:  The control valve of claim 2, wherein a first pair of the protrusions (at 1004a) and a second pair of the protrusions (at 1004b) are vertically spaced by a substantially equal distance (as taken from the figures equidistant spacing.)  

Kwon discloses (as modified for either reason discussed above) in claim 7:  The control valve of claim 2, wherein the outer wall, the inner wall, and the intermediate wall are substantially parallel to one another (they are co-axial and thus parallel along the longitudinal axis.)  

Kwon discloses (as modified for either reason discussed above) in claim 8:  The control valve of claim 2, wherein the upper portion of the cage is coupled to the lower portion of the cage (via the body and cage itself.)  

Kwon discloses (as modified for either reason discussed above) in claim 11: The control valve of claim 2, wherein a first pair of the protrusions are vertically spaced a first distance apart (distance between 1004a), and a second pair of the protrusions are vertically spaced a second distance apart (distance between 1004b), the second distance [the same as] first distance. Kwon does not disclose, the second distance different from the first; but Elliott teaches: providing spacing that increases or decreases along the opening or closing direction for the purpose of adjusting the flow rate as desired Col 7 ln 30-43.) 


Kwon discloses (as modified for either reason discussed above) in claim 16:  The control valve of claim 1, wherein the inner wall includes a plurality of radially outwardly extending protrusions (at 1004) and the outer wall includes a plurality of radially inwardly extending protrusions (mirror image of 1004 not shown but as modified as discussed for the reasons above), and wherein the intermediate wall includes a plurality of radially inwardly extending protrusions and radially outwardly extending protrusions (at 1006.)  




Kwon discloses (as modified for either reason discussed above) in claim 20:  The control valve of claim 16, wherein portions of the plurality of protrusions carried by the inner wall are angled (at a 90.deg. angle or normal to the longitudinal axis) relative to at least one of the inner wall and the outer wall and portions of the plurality of protrusions carried by the intermediate wall are angled relative (90.deg. normal there to) to at least one of the inner wall and the outer wall. 

Kwon discloses in claim 21. A cage (3 figures 1, 2 and 7-9) for use with a control valve (trim valve figures 1 and 2) having an inlet (at 1 or 2), an outlet (at 1 or 2), and defining a flow passage between the inlet and the outlet, the cage comprising: a generally cylindrical body and having a central bore (in which control element 7 is placed), an upper portion, and a lower portion (at 1003), the cage further includes an inner wall (25 figure 2, 18 figure 8), an outer wall (22 or 81 (where 81 is not shown in the sectional embodiment at the outer portion)), and an intermediate wall (23/24 or 82) disposed between the inner wall and the outer wall; the inner wall including an inlet opening (at 28 or 83) and the outer wall including an outlet opening (28 or 83 of the outer wall); and the inner wall, the outer wall, and the intermediate wall cooperating to define a portion of the flow passage (i.e. for example figures 7-9 providing flow path from inlet of 83 to path 86/85 to opening 84, 27 and then to 83 as stacked for the cage for exit, or for figures 1-3 as shown in the first embodiment), the portion of the flow passage extending from the inlet opening to the outlet opening, wherein the portion of the flow passage further extends from the inlet opening, through the cage along the inner wall, along the intermediate wall, past a terminal portion of the intermediate wall (i.e. the opening may be at opening or slot 52 that acts as a terminus of the intermediate wall sectional portion for either intermediate wall opening of 28 figures 1-3 or 84 figure 8), along the outer wall, to the outlet opening (as discussed above.)  Kwon does not disclose: the portion of the flow passage further extends…past a terminal portion of the intermediate wall and between the terminal portion and the upper portion of the cage or the lower portion of the cage (the preceding considered an alternative grouping under MPEP 2131), but Baumann teaches: (see at least annotated figures 8, 9 and 13 below)

    PNG
    media_image3.png
    807
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    687
    media_image4.png
    Greyscale

the portion of the flow passage (124, 125 figures 8 and 9, or 250, 252, 256, figure 13) further extends…past a terminal portion (at end 2002) of the intermediate wall (along wall 2004) and between the terminal portion and the upper portion (at top wall 2006) of the cage (arrangement, all for the purpose providing an additional discharge flow path for fluid flow control.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide for Kwon as taught in Baumann, a flow passage with a portion of the flow passage (as taught in Baumann) that can further extend from the inlet opening as taught in Kwon and as taught in Baumann, up and past a terminal portion (as taught by Baumann) of the intermediate wall (of Kwon as taught in Baumann) and between the terminal portion and the upper portion at top wall of Kwon as taught by Baumann of the cage, all for the purpose of for example, providing an additional discharge flow path for fluid flow control to the cage of Kwon as taught by Baumann, and see Baumann Col 9 ln 8 - 15, and also as seen for the same reasons for embodiment in figures 8 and 9, per Col 8 ln 5-8.

If it could be argued at some future unforeseen date that the embodiment of figure 8 does not explicitly disclose: arranging multiple cylinders with groove/flow passage having lateral protrusions being arranged for the cage; although embodiment of Figure 1 teaches: stacking multiple cylinders concentrically about the central axis and nesting them for the purpose of for example providing a torturous flow path length that slows down the fluid flow and reduces the fluid pressure; 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as arguably suggested by embodiment figure 8 and as taught in figure 1, stacking multiple cylinders of figure 8 arrangement as taught by the figure 1 arrangement concentrically about the central axis and nesting them for the purpose of for example providing a torturous flow path length that slows down the fluid flow and reduces the fluid pressure, especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Kwon discloses (or as modified for the reasons discussed above) in claim 22: The cage of claim 21, wherein the inner wall and the outer wall extend from the upper portion of the cage and the intermediate wall extends from the lower portion of the cage (as shown the inner wall and outer walls extend from both the upper and lower portions and the same with the intermediate walls.)  

Kwon discloses (as modified for the reasons discussed above) in claim 23:  The cage of claim 21, further comprising an outer intermediate wall (the second or third wall of 23 or as provided as 81/82 as modified for the reasons discussed above), the outer intermediate wall extending 


Kwon discloses (or as modified for the reasons discussed above) in claim 25:  The cage of claim 21, further comprising a second intermediate wall (as modified as discussed above, as shown in figure , but as also modified for figure 8) and a third intermediate wall (id), the second intermediate wall extends from the upper portion of the cage and the third intermediate wall extends from the lower portion of the cage (they extend from both upper and lower). 

Kwon discloses (or as modified for the reasons discussed above) in claim 26:  The cage of claim 21, further comprising a second intermediate wall and a third intermediate wall (both at 1008 figure 1 and as modified for the reasons discussed above, embodiment figure 8 may also be arranged with the concentric cages with second and third intermediate walls as modified for the reasons discussed above), the inner wall, the second intermediate wall, and the outer wall extending from the upper portion of the cage, the intermediate wall and the third intermediate wall extending from the lower portion of the cage, wherein the portion of the flow passage further extends from the inlet opening, between the inner wall and the intermediate wall, past the terminal portion of the intermediate wall, between the intermediate wall and the second 

Kwon discloses (as modified for the reasons discussed above) in claim 27:  The cage of claim 21, wherein at least one of the inner wall and the outer wall includes a plurality of protrusions (at 1004) extending into the portion of the flow passage, and wherein the intermediate wall includes a plurality of protrusions (at 1006) extending into the portion of the flow passage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753